Citation Nr: 1046490	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder.  

2.  Entitlement to service connection for chronic peripheral 
neuropathy of the right arm and the lower extremities to include 
as the result of Agent Orange exposure.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  
The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) which denied service 
connection for posttraumatic stress disorder (PTSD), peripheral 
neuropathy of the right arm and the lower extremities; and 
bilateral hearing loss disability.  In July 2010, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

At the July 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran advanced that 
service connection was warranted for a right facial nerve 
disorder and a heart disorder.  These issues have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them.  They are referred to the RO for 
appropriate action.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic PTSD, 


chronic peripheral neuropathy of the right arm and the lower 
extremities, and bilateral hearing loss disability.  He contends 
that: he served with the Army in the Republic of Vietnam; was 
exposed to excessive noise; was exposed to Agent Orange; and 
incurred chronic PTSD, chronic peripheral neuropathy of the right 
arm and lower extremities, and bilateral hearing loss disability 
as the result of his service to include Agent Orange exposure and 
excessive noise exposure.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had a 
scheduled August 2010 VA neurological appointment.  He stated 
that he received private treatment for his hearing loss 
disability 14 to 15 years previously.  Clinical documentation of 
the cited treatment is not of record.  

The VA has constructive notice of all VA-generated documents 
which could reasonably be expected to be part of the record.  
Such documentation is considered to be part of the record before 
the Board even where it is not actually contained within the 
claims files.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
should obtain all relevant VA, and private treatment records 
which could potentially be helpful in resolving the Veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
In reviewing the VA clinical documentation of record, the Board 
observes that the Veteran has been diagnosed with PTSD.  However, 
the Veteran's PTSD symptoms have not been medically related to 
service by either a VA psychiatrist or psychologist or one 
contracted with by VA.  

Moreover, effective in July 2010, under 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3)  If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  

75 Fed. Reg. 39,843 (July 13, 2010).  For purposes of this 
paragraph, "fear of hostile military or terrorist activity" 
means that a service member experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the service member's response to 
the event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Id.  
The Veteran has not been afforded a VA psychiatric examination 
for compensation purposes but this should be accomplished on 
remand.  

A July 2007 VA neurological evaluation notes that the Veteran had 
a history of a 2008 basal artery occlusion.  An assessment of 
"evidence of upper motor neuron abnormality affecting right 
extremities (from history, it appears [to be an] old finding and 
certainly could be [a] manifestation of old basal artery 
occlusion), also with peripheral neuropathy of lower 
extremities."  The Veteran has not been afforded a VA 
neurological examination for compensation purposes.  The RO 
should also ask that the Veteran provide the 2008 records or 
sufficient information and any authorization that is necessary 
for VA to request the records.  

The Veteran has not been afforded a VA audiological examination 
for compensation purposes, however, such is warranted based on 
his credible reports of excessive noise exposure in service.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide medical records or information 
concerning his medical treatment since 
discharge from service.  In addition, 
request that he provide the private medical 
records from 2008 pertaining to treatment 
of his neurological disorder or sufficient 
information and any necessary authorization 
that would allow VA to obtain the records 
on his behalf.  He should also be asked to 
provide medical records pertaining to the 
assessment/treatment of hearing loss 14 to 
15 years ago or sufficient information and 
any necessary authorization that would 
allow VA to obtain the records on his 
behalf.  Upon receipt of the requested 
information and the appropriate releases, 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation, pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  If any 
medical records ultimately are not 
obtained, inform the Veteran pursuant to 
38 C.F.R. § 3.159(e).   

2.  Associate with the claims folder all VA 
clinical documentation pertaining to the 
Veteran's treatment after June 2010.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic acquired psychiatric 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of chronic PTSD is advanced, the 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
acquired psychiatric disorder had its onset 
during active service; is etiologically 
related to his duty in the Republic of 
Vietnam; or otherwise is related to active 
service.  In that regard the examiner 
should address whether a stressor claimed 
by a Veteran is related to his Vietnam 
service to include fear of hostile military 
or terrorist activity.   "[F]ear of hostile 
military or terrorist activity" means that 
a service member experienced, witnessed, or 
was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the service member's response 
to the event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  75 Fed. 
Reg. 39,843 (July 13, 2010).  The examiner 
must provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his chronic neurologic disabilities.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
neurological disorder affecting his 
extremities had its onset during active 
service; is etiologically related to his 
duty in the Republic of Vietnam and 
presumed herbicide exposure; or otherwise 
is related to active service.  The examiner 
must provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to address the current nature and etiology 
of his claimed chronic bilateral hearing 
loss disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability had its onset 
during active service; is etiologically 
related to his duty in the Republic of 
Vietnam, to include excessive noise 
exposure therein; or otherwise is related 
to active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

6.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic acquired psychiatric disorder to 
include PTSD, chronic peripheral neuropathy 
of the right arm and lower extremities 
claimed as the result of Agent Orange 
exposure, and chronic bilateral hearing 
loss disability with express 
consideration of the amendments 
concerning PTSD set forth at 75 Fed. 
Reg. 39,843 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3).  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SOC.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

